DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2022-06-29 has been entered.  The status of the claims is as follows:
Claims 1-4, 9-12, 17, and 19-26 are pending in the application.
Claims 5-8, 13-16, and 18 are cancelled.
Claims 1, 9, 17, and 19-20 are amended.
Claims 21-26 are new.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Zhu et. al. (US 2017/0097939 A1) has been added to teach the newly amended matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et. al. (US 2019/0130037 A1; hereinafter “Guo”) in view of Zhu et. al. (US 2017/0097939 A1; hereinafter “Zhu”).
As per Claim 1, Guo teaches a method for recommending entity comprising:
acquiring a candidate entity set associated with a to-be-searched entity, in response to receiving a user's search request for the entity (Guo, Para [0035], discloses:  “The details of the user interface client component 304 will be described in more detail below, but generally a user, known hereafter as a searcher, of the user interface client component 304 may begin a search or otherwise cause generation of a search that provides search results of members with whom the searcher may wish to communicate.”  Here, Guo discloses a “to-be-searched entity” (the result of the “search” of the “searcher”), and in response to this search request, acquiring a candidate entity set (“search results of members with whom the searcher may wish to communicate”)).
inputting the candidate entity set into a pre-trained ranking model, the pre-trained ranking model scoring a priority of each candidate entity in the candidate entity set inputted therein by training labeled training data and features extracted from the labeled training data, for an optimization objective and through an optimization method, to obtain a candidate entity sequence based on the scored priority ranking (Guo, Para [0035], continues to disclose:  “The user interface server component 302 may generate potential search results based on the query and send identifications of these potential search results to the ingestion platform 300, which can use the identifications to retrieve the appropriate information corresponding to those potential search results from the profile database 218, the social graph database 220, and the member activity and behavior database 222.”  Here, Guo discloses inputting the candidate entity set (“potential search results”) into an “ingestion platform”.  This will be shown to lead to a “pre-trained ranking model”.  Guo, Para [0036], discloses:  “The ingestion platform 300 may then provide the relevant information from the profile database 218, the social graph database 220, and the member activity and behavior database 222 to a search result generator 308, which acts to determine which of the potential search results to return and a ranking for those potential search results”.  Here, Guo discloses that the “ingestion platform” provides the information to a “search result generator” which is a ranking model that scores a priority of each candidate entity, which results in a ranked sequence of entities (“determine which of the potential search results to return and a ranking for those potential search results”).  Guo, Para [0038], discloses:  “FIG. 4 is a block diagram illustrating the search result generator 308 of FIG. 3 in more detail, in accordance with an example embodiment. In a training component 400, sample member profiles 402 and sample member activity and behavior information 404 are fed to a feature extractor 406, which acts to extract curated features 408 from the sample member profiles 402 and sample member activity and behavior information 404. Different features may be extracted depending upon whether the member profile is assumed to be that of a prospective search result or that of a prospective searcher.”  Here, Guo discloses that the ranking model is pre-trained (“a training component 400”).  Guo, Para [0040], discloses:  “This training may include providing sample search result labels 418 to the first machine learning algorithm 410. Each of these sample search result labels 418 is a binary variable which indicates whether a searcher selected on the corresponding potential search result in the sample member activity and behavior information 404. Likewise, sample search result labels 420 may be provided to the second machine learning algorithm 414. Each of these sample search result labels 420 is a binary variable which indicates, in a case where a searcher sent an email to a candidate corresponding to the potential search result, whether the candidate replied or not.”  Here, Guo discloses that the training is done with labeled training data and features extracted from the labeled training data (“This training may include providing sample search result labels 418 to the first machine learning algorithm 410. Each of these sample search result labels 418 is a binary variable which indicates whether a searcher selected on the corresponding potential search result in the sample member activity and behavior information 404”).   One of ordinary skill in the art will appreciate that training a machine learning model is done via an optimization objective and through an optimization method, by optimizing weights by minimizing a loss function.  Guo also discloses weights and optimization in [0043]: “These probabilities may be combined in a model result combiner 428. In some example embodiments, the model result combiner 428 acts to apply weights to the different probabilities when combining them. Indeed, in some further example embodiments, a third machine learning algorithm may be used to train a third machine learned model to optimize the assigned weights. Additionally, these weights may be dynamic in nature. For example, different weights could be applied based on the industry in which the recruiter operates.”)
and selecting a candidate entity from the candidate entity sequence and recommending the selected candidate entity to the user (Guo, Para [0037], discloses:  “The ranked results may then be passed from the search result generator 308 to the user interface server component 302, which acts to cause the user interface client component 304 to display at least a portion of the ranked results.”  Here, Guo discloses selecting a candidate entity (“at least a portion of the ranked results”, a “portion” being at least one) from the candidate entity sequence (“of the ranked results”) and recommending the selected candidate entity to the user (“user interface component”…“display”).    Guo, Para [0039], discloses:  “In an example embodiment, the curated features 408 are then used to as input to a first machine learning algorithm 410 to train a first machine learned model 412 to generate a probability that the searcher will select the corresponding potential search result.”  Here, Guo discloses that the selecting of candidate entities is based on a degree of interest of the user in the each candidate entity in the candidate entity set (“a probability that the searcher will select the corresponding potential search result”)).
However, while Guo teaches ranking search results in Guo, Para [0036]:  “The ingestion platform 300 may then provide the relevant information from the profile database 218, the social graph database 220, and the member activity and behavior database 222 to a search result generator 308, which acts to determine which of the potential search results to return and a ranking for those potential search results”, Guo does not explicitly teach that the ranking model ranks the candidate entity set based on: 
a degree of correlation between each candidate entity in the candidate entity set and the to-be-searched entity; 
a degree of interest of the user in the each candidate entity in the candidate entity set;
and a degree of expectation of the user for the each candidate entity in the candidate entity set.
Zhu teaches wherein, the ranking model ranks the candidate entity set based on: 
a degree of correlation between each candidate entity in the candidate entity set and the to-be-searched entity (Zhu, Para [0119], discloses:  “In some embodiments, the search history-based query suggestion database 1735 includes high co-occurrence query pairs, which have been mined from person search query logs specific to the person 102. For example, the high co-occurrence query pairs may be mined by analyzing person sessions and collecting query pairs in a same-person session.”  Here, Zhu discloses a co-occurrence of the to-be searched entity and a candidate entity in the user’s search session history, which is described in Instant Spec [0049] as an example of a degree of correlation between each candidate entity in the candidate entity set and the to-be-searched entity.  Zhu uses this in order to suggest a query completion to the user (rather than rank returned search query results):  “For example, the search history-based query suggestion database 1735 may include high co-occurrence query pairs <super bowl, funny ads>, <super bowl, score>, <super bowl, half-time show>, etc. In one example, given the immediate previous query ‘super bowl,’ the suggestion generation engine 1705 may fetch the query suggestion ‘half-time show’ from the search history-based query suggestion database 1735, if a person's prefix input 1742 is ‘h.’”)
a degree of interest of the user in the each candidate entity in the candidate entity set (Zhu, Para [0122] and [0123], discloses:  “The suggestion generation engine 1705 may provide the received query suggestions 1746 to the suggestion-ranking module 1710 for ranking or sorting the query suggestions before providing the ranked query suggestions 1748 to the person 102. The suggestion ranking-module 1710 may rank the suggestions 1746 from different data sources (i.e., associated with the personalized suggestion database 1730 and the non-personalized suggestion databases 1735, 1740) based on various factors including, but not limited to: (a) data source usage—for example, if the person 102 is a heavy user of Facebook as indicated by information from the person-centric space 200 (i.e., the person 102 logs into and interacts with the Facebook application more than a certain number of times in a day and for more than a certain time period in each logged-in session), the query suggestions extracted and processed based on the person's data from Facebook may be ranked higher than the query suggestions based on the person's other less-accessed social network data sources.”  Here, Zhu discloses ranking results based on a degree of interest of the user in the candidate entity, as the candidate entity “Facebook” is ranked higher (“based on the person's data from Facebook may be ranked higher”) if the user is interested in it “heavy user of Facebook”)).
and a degree of expectation of the user for the each candidate entity in the candidate (Zhu, Para [0122] and [0125], discloses:  “The suggestion generation engine 1705 may provide the received query suggestions 1746 to the suggestion-ranking module 1710 for ranking or sorting the query suggestions before providing the ranked query suggestions 1748 to the person 102. The suggestion ranking-module 1710 may rank the suggestions 1746 from different data sources (i.e., associated with the personalized suggestion database 1730 and the non-personalized suggestion databases 1735, 1740) based on various factors including, but not limited to: … (c) click, view, and/or conversion statistics on different data sources—for example, based on the number of times the person 102 clicks on, views, and performs other interactions with emails or tweets from (or related to) a specific pre-identified entity, the query suggestions extracted and processed based on those emails or tweets may be ranked higher than the query suggestions based on emails or tweets from (or related to) other entities.”  Here, Zhu discloses ranking results based on the history of a user clicking on various results, and thus discloses a degree of expectation of the user.)
Zhu and Guo are analogous art because they are both in the field of endeavor of personalized search.   Guo ranks search results, while Zhu ranks suggestions for a search query based on correlation between entities in search history, user expectation, and user interest.  Combining the two, one could achieve ranking search results based on correlation between entities in search history, user expectation, and user interest.
It would have bene obvious before the effective filing date of the claimed invention to combine the teachings of ranked search results of Guo and the personalized search based on search history co-occurrence and user expectation of Zhu.  One of ordinary skill in the art would be motivated to do so in order to maintain search user satisfaction by efficiently cutting down superfluous results and providing the user with information suited to them (Zhu [0005]:  “One problem associated with the rapid growth of the Internet is the so-called “information explosion,” which is the rapid increase in the amount of available information and the effects of this abundance. As the amount of available information grows, the problem of managing the information becomes more difficult, which can lead to information overload. With the explosion of information, it has become more and more important to provide users with information from a public space that is relevant to the individual person and not just information in general.”)

As per Claim 9, Claim 9 is an apparatus claim corresponding to method Claim 1.  The difference is that it recites a memory and at least one processor.  (Guo, Para [0061] discloses:  “The machine 700 may include processors 710, memory 730, and I/O components 750, which may be configured to communicate with each other such as via a bus 702”).  Claim 9 is rejected for the same reasons as Claim 1.

As per Claim 17, Claim 17 is a non-transitory computer-readable storage medium claim corresponding to method Claim 1.  The difference is that it recites at least one processor and a non-transitory computer-readable storage medium.  (Guo, Para [0067-0069] discloses:  “Executable Instructions and Machine Storage Medium. The various memories (i.e., 730, 732, 734, and/or memory of the processor(s) 710) and/or storage unit 736 may store one or more sets of instructions and data structures (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. These instructions (e.g., the instructions 716), when executed by processor(s) 710, cause various operations to implement the disclosed embodiments. As used herein, the terms “machine-storage medium,” “device-storage medium,” “computer-storage medium” mean the same thing and may be used interchangeably in this disclosure. The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data. The terms shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media, including memory internal or external to processors.)”  Claim 17 is rejected for the same reasons as Claim 1.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhu, further in view of Hewavitharana et. al. (US 2018/0068031 A1; hereinafter Hewavitharana).
As per Claim 2, the combination of Guo and Zhu teaches the method according to claim 1.  However, the combination of Guo and Zhu does not teach wherein the acquiring a candidate entity set associated with a to-be-searched entity further comprises:
adding a candidate entity to the candidate entity set, in response to an existence of an association between the candidate entity and the to-be-searched entity in a preset knowledge graph.
Hewavitharana teaches wherein the acquiring a candidate entity set associated with a to-be-searched entity (Hewavitharana, Para [0098], discloses: “In the present approach, several synergistic components are utilized together. First, AI is used to enhance an initial query (e.g. text, voice, image, and video) understanding and product understanding. Second, deep learning is applied to user search intent to operations such as product matching, relevance ranking/filtration, and final re-ranking”.  Here, Hewavitharana discloses for a to-be-searched entity (“an initial query”), acquiring a candidate entity set (“product matching, relevance ranking/filtration, and final re-ranking”)) further comprises:
adding a candidate entity to the candidate entity set, in response to an existence of an association between the candidate entity and the to-be-searched entity in a preset knowledge graph (Hewavitharana, Para [0133-0134], discloses:  “FIG. 12 is an illustration depicting one example embodiment of a knowledge graph 1200. In this example embodiment, a user searches for “Air Jordan's.” Using the knowledge graph 1200, the artificial intelligence framework 144 determines that “Air Jordan's are a product line of Men's Athletic shoes, by searching for a node in the knowledge graph 1200 that includes the term “Air Jordan” and traversing the knowledge graph 1200 towards a root node. In this example embodiment, the knowledge graph 1200 includes various brands, colors, gender's, etc. Accordingly, as a user searches for items using specific terms, the artificial intelligence framework 144 generates indicators that can be used in the structured query that were not identified by terms in a query generated by the user. In this example, the user may not have indicated that “Air Jordan's” were a product line, or that they were even shoes. Using the knowledge graph 1200, the artificial intelligence framework 144 is able to determine additional indicators of an item the user is searching for without the user having to explicitly identify the indicators”.  Here, Hewavitharana discloses, in a preset knowledge graph (“knowledge graph 1200”), existence of an association between the candidate entity (shoe of one of another of “various brands, colors, gender's, etc”) and the to-be-searched entity (“Air Jordan”)).  Hewavitharana also discloses in response, adding a candidate entity to the candidate entity set, as Hewavitharana states: “the artificial intelligence framework 144 generates indicators that can be used in the structured query that were not identified by terms in a query generated by the user”.  If the candidate entity is added to the query, then the query results will also produce this candidate entity.  Therefore, the candidate entity set, which comprises the query results, has now has the candidate entity added, as a result of the relationship with the to-be-searched entity in the knowledge graph.)
Hewavitharana and the combination of Guo and Zhu are analogous art because they are both in the field of endeavor of search technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personalized search of Guo and Zhu, with the knowledge graph enhanced search of Hewavitharana. The modification would have been obvious because one of ordinary skill in the art would be motivated to save time (Hewavitharana, Para [0002], [0004]: “Traditional searching is impersonal. One cannot speak to a traditional browsing engine in normal language. Conventional searching is time consuming, there is too much selection and much time can be wasted browsing pages of results…Thus, as described herein, a system is disclosed to balance implicit and explicit indicators to determine actual user intent. The user experience thus provided is inspiring, intuitive, and unique and can be focused on the usage and behavioral patterns of certain age groups, such as millennials, for example.)

As per Claim 10, Claim 10 is an apparatus claim corresponding to method Claim 2.  The difference is that it recites a memory and at least one processor.  (Guo, Para [0061] discloses:  “The machine 700 may include processors 710, memory 730, and I/O components 750, which may be configured to communicate with each other such as via a bus 702”).  Claim 10 is rejected for the same reasons as Claim 2.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhu, further in view of Kohlmeier et. al. (US 2015/0100562 A1; hereinafter Kohlmeier).
As per Claim 3, the combination of Guo and Zhu teaches the method according to claim 1.  However, the combination of Guo and Zhu does not teach wherein the acquiring a candidate entity set associated with a to-be-searched entity further comprises:
adding a candidate entity to the candidate entity set, in response to a number of co- occurrences of the candidate entity and the to-be-searched entity in a search session history exceeding a preset first threshold.
Kohlmeier teaches wherein the acquiring a candidate entity set associated with a to-be-searched entity (Kohlmeier, Para [0004], discloses: “Given a request for information about a topic from within an application for creating or consuming content, one or more queries to search services may be formulated for the application for creating or consuming content without requiring entry of a search query directly by a user. Moreover, techniques and systems may leverage the context of the content the user is consuming or authoring, as well as user, device, and application metadata, to construct the queries and to organize and filter the results into relevant contextual insights”.  Here, Kohlmeier discloses for a to-be-searched entity (“one or more queries”), acquiring a candidate entity set (“organize and filter the results”)) further comprises:
adding a candidate entity to the candidate entity set, in response to a number of co- occurrences of the candidate entity and the to-be-searched entity in a search session history exceeding a preset first threshold (Kohlmeier, Para [0072], discloses:  “Candidate terms may be selected by the context analysis engine on the basis of prior user internet searches. The historical record of these searches may generate or predict candidate query terms. Similarly, internet browser cookies or browser history of websites visited may be used to discern user interests which may predict or refine candidate terms. Candidate terms generated may be ranked or refined using similar techniques to those described above with respect to historical foci of attention terms”.  Here, Kohlmeier discloses adding a candidate entity to the candidate entity set (“Candidate terms may be selected”, and a term itself may be an entity that is returned by the query) in response to a number of co- occurrences of the candidate entity and the to-be-searched entity in a search session history (“by the context analysis engine on the basis of prior user internet searches. The historical record of these searches may generate or predict candidate query terms”.  Note that “context analysis” analyzes co-occurrences, as it derives meaning from surrounding words). Kohlmeier discloses that this is exceeding a preset first threshold, as they state “Candidate terms generated may be ranked or refined using similar techniques to those described above with respect to historical foci of attention terms”, and Kohlmeier [0091] states:  “For example, in a given search, if the first three search results are ranked at the top because they have a high ranking score, but the next seven search results form a group having a low ranking score, the first group of three results may be highly relevant to the focus of attention and context. Here, a result threshold may exist beyond which results may either be truncated or presented differently to the user, for example in an interface displaying a different mode of operation”.  Here, Kohlmeier describes exceeding a preset first threshold.)
Kohlmeier and the combination of Guo and Zhu are analogous art because they are both in the field of endeavor of search technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personalized search of Guo and Zhu, with the search history enhanced search of Kohlmeier. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase productivity (Kohlmeier, Para [0015]: “Advantageously, the techniques and systems described herein may improve a user's workflow and/or productivity while consuming or authoring content in an application for creating or consuming content. When a user wants to research a topic while in the application for creating or consuming content, the user does not need to move to a separate application to conduct a search. The techniques enable a user to immerse themselves in a topic without having to leave the application. In addition, context within (or accessible) by the application for creating or consuming content can be used to provide relevant results and may reduce the number of times a user may narrow or modify a search query to achieve a relevant result.”)

As per Claim 4, the combination of Guo, Zhu, and Kohlmeier teaches the method according to claim 3.  Kohlmeier teaches wherein the acquiring a candidate entity set associated with a to-be-searched entity further comprises
determining an entity having a co-occurrence relationship with the to-be-searched entity in a preset corpus as a co-occurrence candidate entity (Kohlmeier, Para [0058-0060] discloses:  “Here, context analysis is a technique by which a query to a search service (e.g., one or more of search services 120) may be refined to become more relevant to a particular user. Various forms of context may be analyzed, including, for example: the content of the article, document, e-book, or other electronic content a user is reading or manipulating (including techniques by which to analyze content for its contextual relationship to the focus of attention); application and device properties; and metadata associated with the client device user's identity, locality, environment, language, privacy settings, search history, interests, or access to computing resources. The use of these various forms of context with respect to query refinement will now be discussed. The content of the article, document, e-book, or other electronic content with which a user is interacting is one possible aspect of the "context" that may refine a search query. For example, a user who selected "Russian Federation" as a focus of attention may be interested in different information about Russia when reading an article about the Syrian civil war than when reading an article about the Olympics. If context analysis of the article content were performed in this example, the query terms might be modified from "Russian Federation" (the user-indicated focus) to "Russian Federation involvement in Syrian civil war" or "Russian Federation 2014 Sochi Olympics," respectively. The electronic content surrounding the focus of attention may undergo context analysis to determine query terms in one or more of a variety of ways. In some cases, the entire document, article, or e-book may be analyzed for context to determine query terms. In some cases, the electronic content undergoing context analysis may be less than the entire document, article, or e-book. The amount and type of surrounding content analyzed for candidate context terms may vary according to application, content type, and other factors.”  Here, Kohlmeier discloses determining an entity having a co-occurrence relationship as a co-occurrence candidate entity (“context analysis to determine query terms”) with the to-be-searched entity (“focus of attention”).  Kohlmeier also discloses in a preset corpus, as a corpus may simply be defined as “a collection of written texts”, and Kohlmeier recites “In some cases, the entire document, article, or e-book may be analyzed for context to determine query terms”.  A “collection” mathematically may have one element, but also a book such as an “e-book” may comprise multiple articles or chapters, and thus be a “collection of written texts”, and thus a preset corpus.)
and adding a co-occurrence candidate entity having a degree of correlation with the to-be- searched entity exceeding a preset second threshold to the candidate entity set. (Kohlmeier, Para [0065-0066] discloses:  “Distance between the candidate context term and the focus of attention may also be considered in context analysis. Distance may be determined by the number of words or terms interceding between the candidate context term and a focus of attention. In some implementations, the relevance of a candidate context term with reference to focus of attention terms may be determined with respect to anchor text available from an online knowledge-base. Statistical measurements of the occurrence frequencies of terms in anchor texts may indicate whether candidate terms and focus of attention terms are likely to be related, or whether the juxtaposition of the terms is random. For example, highly entropic relationship values between the candidate context term and the focus of attention term(s) in anchor text may signify that the candidate context term is a poor choice for a query term.”  Here, Kohlmeier discloses having a degree of correlation exceeding a preset second threshold, as Kohlmeier states “Statistical measurements of the occurrence frequencies of terms in anchor texts may indicate whether candidate terms and focus of attention terms are likely to be related, or whether the juxtaposition of the terms is random”.  Here, Kohlmeier discloses “statistical measurements” of if the terms are “likely to be related”, which is a degree of correlation.  Here it is implied that terms are added if their correlation is exceeding a preset second threshold.  Kohlmeier also discloses adding a co-occurrence candidate entity to the candidate entity set (“determine query terms”, and a term itself may be an entity that is returned by the query) as above in Para [0060]: “The electronic content surrounding the focus of attention may undergo context analysis to determine query terms in one or more of a variety of ways”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kohlmeier with Guo and Zhu for at least the reasons recited in claim 3.

As per Claim 11, Claim 11 is an apparatus claim corresponding to method Claim 3.  The difference is that it recites a memory and at least one processor.  (Guo, Para [0061] discloses:  “The machine 700 may include processors 710, memory 730, and I/O components 750, which may be configured to communicate with each other such as via a bus 702”). Claim 11 is rejected for the same reasons as Claim 3.

As per Claim 12, Claim 12 is an apparatus claim corresponding to method Claim 4.  The difference is that it recites a memory and at least one processor. Claim 12 is rejected for the same reasons as Claim 4.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhu, further in view of Cai et. al. (US 2018/0336488 A1; hereinafter Cai), and Friedman (“Stochastic Gradient Boosting”).
As per Claim 19, the combination of Guo and Zhu teaches the method according to Claim 1.  Guo teaches wherein the ranking model is obtained by training through following steps: 
generating a training sample set, each training sample in the training sample set comprising a triplet and a click behavior tag, the triplet comprising a user identification, a first entity, and a second entity, and the click behavior tag being used to indicate whether the user clicked on the second entity in a search result obtained by searching the first entity (Guo, Para [0039-0040] discloses:  “In an example embodiment, the curated features 408 are then used to as input to a first machine learning algorithm 410 to train a first machine learned model 412 to generate a probability that the searcher will select the corresponding potential search result. The curated features 408 may also be used as input to a second machine learning algorithm 414 to train a second machine learned model 416 to calculate a probability that a member associated with the corresponding potential search result will respond to a communication from the searcher. It should be noted that while this figure depicts one set of curated features 408 being used as input to both the first machine learning algorithm 410 and the second machine learning algorithm 414, in some example embodiments there may be different features for the different machine learning algorithms.  This training may include providing sample search result labels 418 to the first machine learning algorithm 410. Each of these sample search result labels 418 is a binary variable which indicates whether a searcher selected on the corresponding potential search result in the sample member activity and behavior information 404. Likewise, sample search result labels 420 may be provided to the second machine learning algorithm 414. Each of these sample search result labels 420 is a binary variable which indicates, in a case where a searcher sent an email to a candidate corresponding to the potential search result, whether the candidate replied or not.  Here, Guo discloses generating a training sample set (“train a first machine learned model 412”). Guo also discloses “generate a probability that the searcher will select the corresponding potential search result”.  This implies the use of a data point that consists of the to-be searched entity (Guo’s “Curated features” include “query features” as stated in Guo [0046]: “A query feature is one that is drawn from the query itself, such as in cases where the query identifies a specific attribute of a search result, such as a first name, last name, company, or title”, i.e., a first entity), the “search result” (second entity), and the “searcher” (user). Thus, with these 3 pieces of data, Guo discloses each training sample in the training sample set comprising a triplet, the triplet comprising a user identification, a first entity, and a second entity, as the above information will be “input to a first machine learning algorithm”.  Guo, also discloses “This training may include providing sample search result labels 418 to the first machine learning algorithm 410. Each of these sample search result labels 418 is a binary variable which indicates whether a searcher selected on the corresponding potential search result”, and thus teaches each training sample in the training sample set comprising a click behavior tag (“binary variable which indicates whether a searcher selected on the corresponding potential search result”), the click behavior tag being used to indicate whether the user clicked on the second entity in a search result obtained by searching the first entity)
generating a feature vector of a training sample, for each training sample in the generated training sample set (Guo, Para [0017], discloses:  “In an example embodiment, a feature vector may be created for each potential search result to be evaluated. The details of the feature vector will be described in more detail below. The feature vector is used as input to the first machine learned model and the second machine learned model to generate, for example, the probabilities on the right side of the above equation”.  Here, Guo discloses generating a feature vector (“feature vector may be created”).  While Guo states the feature vector is used on a “learned” model, the features must clearly also be used to train the model, as stated in Guo [0039]:  “In an example embodiment, the curated features 408 are then used to as input to a first machine learning algorithm 410 to train a first machine learned model 412 to generate a probability that the searcher will select the corresponding potential search result”, and thus Guo discloses for each training sample in the generated training sample set.)
inputting the training sample set and the generated feature vector into a pre-established machine learning model (Guo, Para [0017], discloses:  “In an example embodiment, a feature vector may be created for each potential search result to be evaluated. The details of the feature vector will be described in more detail below. The feature vector is used as input to the first machine learned model and the second machine learned model to generate, for example, the probabilities on the right side of the above equation”.  Here, Guo discloses generating a feature vector (“feature vector may be created”).  While Guo states the feature vector is used on a “learned” model, the features must clearly also be used to train the model, as stated in Guo [0039]:  “In an example embodiment, the curated features 408 are then used to as input to a first machine learning algorithm 410 to train a first machine learned model 412 to generate a probability that the searcher will select the corresponding potential search result”, and thus Guo discloses inputting the training sample set and the generated feature vector into a machine learning model)
and generating the ranking model (Guo, Abstract Last Sentence, discloses:  “The outputs of the machine learned models can be combined and used to rank search results for returning to the searcher”), wherein, the feature vector comprises a feature value for indicating at least one of (Guo, Para [0045] Last Sentence discloses: “What follows is a non-exhaustive list of various features that could be included in such feature vector(s)”)
a degree of correlation between the first entity and the second entity in the triplet; 
a degree of interest of the user of the triplet in the second entity in the triplet; 
or a degree of expectation of the user of the triplet for the second entity in the triplet.
(Guo Para [0049] discloses various aspects of a degree of correlation between the first entity (“query”) and the second entity (“result”) in the triplet:  “A query/result feature is one that is drawn from a combination of the query and the candidate result, such as number of terms in the query that match some text in the candidate result; number of terms in the query that match specific text fields in the candidate result; the fraction of terms in the query that match some text in the candidate result; the fraction of terms in the query that match specific text fields in the candidate result; the frequency that terms in the query match some text in the candidate result, the frequency that terms in the query match specific text fields in the candidate result; if the query contains a first name and a last name and the candidate result is an influencer, then whether the candidate results matches the first name and last name; whether a position in the query matches a position in the candidate result; whether a title in the query matches a title in the candidate result; Term-Frequency-Inverse Document Frequency score; BM25F score; relative importance of matched terms with respect to query itself and the fields of the candidate result (e.g., number of matched terms ̂2/(number of terms in the query*number of terms in the field), generated affinity score created by product of query and member embeddings (similarity between search query and candidate result); raw query and candidate result matching features for schools; BM25 for current position summary divided by past position summary; clicks by candidate on advertisements from company employing searcher, if the query is a sample job posting; similarity between fields in the job posting and fields in the candidate result; similarity score between the candidate result and weighted query terms, with the weights learned online; and deep embedding features for title, skill, company, and field of study.”  Guo, Para [0050] discloses various aspects of a degree of interest of the user (“searcher”) of the triplet in the second entity (result”) in the triplet, for example a “number of common groups”:  “A searcher/result feature is one that is drawn from a combination of the searcher and the candidate result, such as network distance (social network degrees of separation between the searcher and the candidate result), number of common connections, location match, number of matching fields (e.g., current company, past company, school, industry), match score (number of matches squared divided by the product of searcher field size and result field size), recruiter-candidate affinity score (using, e.g., history data for sends and accepts between searcher and candidate result), number of common groups, and company interest score”.  Guo also discloses a degree of expectation of the user, as Guo discloses “history data for sends and accepts between searcher and candidate result”.)
However, the combination of Guo and Zhu fails to teach that the machine learning model is a gradient boosting decision tree model, and training the gradient boosting decision tree model is based on a stochastic gradient descent algorithm; in response to a minimum cross-entropy loss function.
Cai discloses that the machine learning model is a gradient boosting decision tree model, and training the gradient boosting decision tree model is based on a gradient descent algorithm; in response to a minimum cross-entropy loss function.  (Cai, Para [0040], discloses:  “In an example, framework 120, the first layer 122, and/or the second layer 124 can use or be implanted as binary classifiers. In an example, gradient boosted classification tree algorithms with parameter sweeps are used. In some examples, gradient boosted decision trees can provide increased accuracy when classifying relationships. For example, gradient boosted decision trees may perform feature selection and may select a subset of features that are effective for the prediction in order to improve accuracy. Gradient boosted decision trees can attempt to minimize a loss function to minimize a cost (e.g., inaccuracy of the results). The loss function can be a cross entropy loss function, but other approaches may also be used. Other approaches can be used and may have their own advantages or drawbacks. In an example, random forests may be less accurate or take a longer time to converge on an accurate solution than gradient boosted decision trees.”  Here, Cai discloses gradient boosting decision tree model (“In an example, gradient boosted classification tree algorithms with parameter sweeps are used.”).  Cai also discloses in response to a minimum cross-entropy loss function (“Gradient boosted decision trees can attempt to minimize a loss function to minimize a cost (e.g., inaccuracy of the results). The loss function can be a cross entropy loss function”).  This also discloses training the gradient boosting decision tree model is based on a gradient descent algorithm, as Cai describes gradient boosting decision tree as performing “minimize a loss function”, which is what is done by a gradient descent algorithm.  In fact, a boosting algorithm is essentially an iterative functional gradient descent algorithm.)
 Cai and the combination of Guo and Zhu are analogous art because they are both in the field of endeavor of search technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personalized search of Guo and Zhu, with the gradient boosted decision tree of Cai. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase accuracy (Cai, Para [0040]: “In some examples, gradient boosted decision trees can provide increased accuracy when classifying relationships”)
The combination of Guo, Zhu, and Cai thus far fails to teach that the gradient descent algorithm is a stochastic gradient descent algorithm.
Friedman teaches that the gradient descent algorithm is a stochastic gradient descent algorithm.  (Friedman, Abstract, discloses:  “Specifically at each iteration a subsample of training data is drawn at random (without replacement) from the full training data set. This randomly selected subsample is then used in place of the full sample to fit the base learner and compute the model update for the current iteration.”  As stated above, a boosting algorithm is essentially an iterative functional gradient descent algorithm.  Friedman here discloses “stochastic gradient boosting”, and thus a stochastic gradient descent algorithm.
Friedman and the combination of Guo, Zhu, and Cai are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personalized search with gradient boosting of the combination of Guo, Zhu, and Cai, with the stochastic iterations of Friedman. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase efficiency (Friedman, Abstract: “It is shown that both the approximation accuracy and execution speed of gradient boosting can be substantially improved by incorporating randomization into the procedure.”)

As per Claim 20, Claim 20 is an apparatus claim corresponding to method Claim 19.  The difference is that it recites a memory and at least one processor.  (Guo, Para [0061] discloses:  “The machine 700 may include processors 710, memory 730, and I/O components 750, which may be configured to communicate with each other such as via a bus 702”).  Claim 20 is rejected for the same reasons as Claim 19.

As per Claim 21, the combination of Guo, Zhu, Cai, and Friedman teaches the method according to claim 19.  Guo teaches wherein a component for indicating the degree of correlation between the first entity and the second entity in the triplet comprises:
a degree of correlation of the first entity and the second entity in the triplet in a preset knowledge graph; (Guo, Para [0049], discloses:  “A query/result feature is one that is drawn from a combination of the query and the candidate result, such as number of terms in the query that match some text in the candidate result; number of terms in the query that match specific text fields in the candidate result; the fraction of terms in the query that match some text in the candidate result; the fraction of terms in the query that match specific text fields in the candidate result; the frequency that terms in the query match some text in the candidate result, the frequency that terms in the query match specific text fields in the candidate result; if the query contains a first name and a last name and the candidate result is an influencer, then whether the candidate results matches the first name and last name; whether a position in the query matches a position in the candidate result; whether a title in the query matches a title in the candidate result; Term-Frequency-Inverse Document Frequency score; BM25F score; relative importance of matched terms with respect to query itself and the fields of the candidate result (e.g., number of matched terms ̂2/(number of terms in the query*number of terms in the field), generated affinity score created by product of query and member embeddings (similarity between search query and candidate result); raw query and candidate result matching features for schools; BM25 for current position summary divided by past position summary; clicks by candidate on advertisements from company employing searcher, if the query is a sample job posting; similarity between fields in the job posting and fields in the candidate result; similarity score between the candidate result and weighted query terms, with the weights learned online; and deep embedding features for title, skill, company, and field of study.” Here, Guo discloses degree of correlation between the first entity (query) and the second entity (result).  Guo [0029] discloses that this information is from a knowledge graph:  “In any case, the various associations and relationships that the members establish with other members, or with other entities and objects, are stored and maintained within a social graph in a social graph database 220.”)
and a subject similarity between the first entity and the second entity in the triplet. (Guo, Para [0049] shown above, discloses a subject similarity between the first entity and the second entity in the triplet (“generated affinity score created by product of query and member embeddings (similarity between search query and candidate result))”).
However, Guo does not teach a degree of co-occurrence of the first entity and the second entity in the triplet in a search session history; 
a degree of co-occurrence of the first entity and the second entity in the triplet in a preset corpus; 
Zhu teaches a degree of co-occurrence of the first entity and the second entity [in the triplet] in a search session history; (Recall above Guo discloses triplet. Zhu, Para [0119], discloses:  “In some embodiments, the search history-based query suggestion database 1735 includes high co-occurrence query pairs, which have been mined from person search query logs specific to the person 102. For example, the high co-occurrence query pairs may be mined by analyzing person sessions and collecting query pairs in a same-person session.”  Here, Zhu discloses a co-occurrence of the to-be searched entity and a candidate entity in the user’s search session history.)
a degree of co-occurrence of the first entity and the second entity [in the triplet] in a preset corpus (Recall above Guo discloses triplet. Zhu, Para [0119] shown above, discloses a degree of co-occurrence between entities in the user’s “search query logs”.  A corpus is merely a collection of texts, and thus Zhu also discloses a degree of co-occurrence between entities in a preset corpus.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with Guo for at least the reasons recited in Claim 1.

As per Claim 22, the combination of Guo, Zhu, Cai, and Friedman teaches the method according to claim 19.  Guo teaches wherein the feature value for indicating the degree of interest of the user of the triplet in the second entity in the triplet comprises:
a click rate of the second entity in the triplet; (Guo, Para [0050], discloses:  “A searcher/result feature is one that is drawn from a combination of the searcher and the candidate result, such as network distance (social network degrees of separation between the searcher and the candidate result), number of common connections, location match, number of matching fields (e.g., current company, past company, school, industry), match score (number of matches squared divided by the product of searcher field size and result field size), recruiter-candidate affinity score (using, e.g., history data for sends and accepts between searcher and candidate result), number of common groups, and company interest score.” Here, Guo discloses degree of interest of the user (searcher) in the second entity (result).  Guo discloses a click rate of the second entity in the triplet (“history data for sends and accepts between searcher and candidate result”), wherein “accepts” are achieved via clicks (see Guo [0049]:  “clicks by candidate on advertisements from company employing searcher”)).
a click rate of a subject category to which the second entity belongs in a preset classification table (Guo, Para [0049] above, discloses: “clicks by candidate on advertisements from company employing searcher”.  Here, Guo discloses a click rate (“clicks”) of a subject category (“advertisements from company”) to which the second entity (“candidate”) belongs (the candidate belongs to the recruiting platform comprising the advertisements and the company) in a preset classification table (Guo [0029] discloses that a social graph, which classifies relationships between candidates and objects, and thus the candidate and the company are in the preset classification table:  “In any case, the various associations and relationships that the members establish with other members, or with other entities and objects, are stored and maintained within a social graph in a social graph database 220.”)
and a semantic similarity between the first entity and the second entity in the triplet (Guo, Para [0049], shown above, discloses various measures of semantic similarity between a first entity (query) and second entity (candidate result):  “Term-Frequency-Inverse Document Frequency score; BM25F score; relative importance of matched terms with respect to query itself and the fields of the candidate result (e.g., number of matched terms ̂2/(number of terms in the query*number of terms in the field), generated affinity score created by product of query and member embeddings (similarity between search query and candidate result)”).

As per Claim 23, the combination of Guo, Zhu, Cai, and Friedman teaches the method according to claim 1.  Guo teaches wherein the feature value for indicating the degree of expectation of the user of the triplet for the second entity in the triplet comprises:
a familiarity of relationship of the user and/or the first entity to the second entity determined based on historical click data of the user in the triplet (Guo, Para [0050], discloses:  “A searcher/result feature is one that is drawn from a combination of the searcher and the candidate result, such as network distance (social network degrees of separation between the searcher and the candidate result), number of common connections, location match, number of matching fields (e.g., current company, past company, school, industry), match score (number of matches squared divided by the product of searcher field size and result field size), recruiter-candidate affinity score (using, e.g., history data for sends and accepts between searcher and candidate result), number of common groups, and company interest score.” Here, Guo discloses a familiarity of relationship of the user and/or the first entity (searcher) to the second entity (result) determined based on historical click data of the user in the triplet (“history data for sends and accepts between searcher and candidate result”), wherein “accepts” are achieved via clicks (see Guo [0049]:  “clicks by candidate on advertisements from company employing searcher”)).
a degree of surprise of the second entity relative to the user and/or the first entity in the triplet (Guo, Para [0050] above, discloses various measures that correspond to a degree of surprise of the second entity relative to the first entity.  For example, if a search result for a user has a lot of “number of common connections” or a high “recruiter-candidate affinity score”, this would indicate a low degree of surprise, as a user has seen the company before (“history data for sends and accepts”).  Conversely, if there is a high “network distance” or a non-“location match” for a result that is far away, this would indicate a higher degree of surprise.)
However, Guo does not explicitly teach a click diversity of the first entity in the triplet. 
Zhu teaches a click diversity of the first entity in the triplet (Zhu, Para [0125], discloses:  “(c) click, view, and/or conversion statistics on different data sources—for example, based on the number of times the person 102 clicks on, views, and performs other interactions with emails or tweets from (or related to) a specific pre-identified entity, the query suggestions extracted and processed based on those emails or tweets may be ranked higher than the query suggestions based on emails or tweets from (or related to) other entities.”  Here, Zhu discloses a diversity of clicks (“click…statistics on different data sources”), the diversity comprising different data sources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with Guo for at least the reasons recited in Claim 1.

As per Claim 24, Claim 24 is an apparatus claim corresponding to method Claim 21.  The difference is that it recites a memory and at least one processor.  Claim 24 is rejected for the same reasons as Claim 21.

As per Claim 25, Claim 25 is an apparatus claim corresponding to method Claim 22.  The difference is that it recites a memory and at least one processor.  Claim 25 is rejected for the same reasons as Claim 22.

As per Claim 26, Claim 26 is an apparatus claim corresponding to method Claim 23.  The difference is that it recites a memory and at least one processor.  Claim 26 is rejected for the same reasons as Claim 23.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daoud et al. (“Towards a graph-based user profile modeling for a session-based personalized search”) discloses personalizing search results based on a user’s search session history, and based on a graph representation of the user profile.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/L.A.S./Examiner, Art Unit 2126          
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126